UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7480


TERRENCE LEROY WRIGHT, a/k/a Terrence Wright El,

                 Petitioner – Appellant,

          v.

BUTCH JACKSON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.    Robert J. Conrad,
Jr., Chief District Judge. (2:12-cv-00006-RJC)


Submitted:   December 12, 2012             Decided:   January 3, 2013


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Leroy Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrence        Leroy    Wright      seeks    to       appeal    the   district

court’s    order     denying     relief     on    his    28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a     substantial       showing         of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,          537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Wright has not made the requisite showing.                            Accordingly, we

deny Wright’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis and dismiss the appeal.                                 We

dispense     with        oral   argument      because         the     facts    and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3